Title: The Massachusetts Board of War to the American Commissioners, 14 May 1778
From: Massachusetts Board of War
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs.
War Office 14th May 1778.
Your esteem’d favours of the 21 December per Mr. Dean 12th. February per Capt. Senneville, and 17th of same Month per Capt. Courter, we had the Honor to receive.
Agreeable to your request, we have furnished Capt. Courter with every necessary for his Journey to Congress, on which he set out the 7th. Instant, being the second day after his arrival with us. The money and other Articles advanced Capt. Senneville We have, by advice of the Council, charged to the United States.
Every Mark of Distinction Government could shew, and all the Assistance this Board could give, Capt. Senneville has received, we flatter ourselves, to his entire Satisfaction; and happy shall we esteem ourselves if by any Exertions on our part we may be in the smallest Degree instrumental in Strengthening and Cementing the Union between the Court of France and the Independent States of America.
This Important and Fortunate Event has already produced the most Salutary effects: It has had a tendency to fix the Wavering, confirm the Doubtfull, and diffuse Spirit and Animation through the whole. Our Moneys, those Sinews of War, have acquir’d new credit and value; And firmniss, resolution and unanimity Pervade the Thirteen United States.
But, while we devotely adore that Almighty Being, to whose interposition in our favour we are to attribute our present happy Situation, We wish not to be forgetfull of those Worthies, by whose unremitted assiduity’s this most arduous Business has been thus gloriously accomplished.
May every Happiness, Temporal and Eternal, attend your Excellencies, and may Succeeding Generations, as they Rise, call you blessed. We have the Honour to be with profound respect May it please your Excellencies Your most obedient and very Humble Servants
Sam Phps SavagePrest Per Order
Their Excellencies: Benjam: Franklin, & Silas Dean Esqrs
 
Addressed: Their Excellencies / Benjamin Franklin & Silas Deane Esqrs / Ministers Plenipotentiary / from the United States of America / at the Court of / France. / à paris / favour per Chevalier de Senneville
Notation: Letter from board of War May. 14. 1778
